Name: 2006/36/EC,Euratom: Council Decision of 23 January 2006 appointing eight members of the Court of Auditors
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service
 Date Published: 2006-01-26; 2006-09-29

 26.1.2006 EN Official Journal of the European Union L 22/51 COUNCIL DECISION of 23 January 2006 appointing eight members of the Court of Auditors (2006/36/EC, Euratom) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 247(3) thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 160b(3) thereof, Having regard to the opinions of the European Parliament (1), Whereas: (1) The terms of office of Mr Giorgio CLEMENTE, Mr Juan Manuel FABRA VALLÃ S, Ms MÃ ¡ire GEOGHEGAN-QUINN, Mr Morten Louis LEVYSOHN, Mr Robert REYNDERS, Mr Aunus SALMI, Mr VÃ ­tor Manuel da SILVA CALDEIRA and Mr Lars TOBISSON expire on 28 February 2006. (2) New appointments should therefore be made, HAS DECIDED AS FOLLOWS: Article 1 The following are hereby appointed members of the Court of Auditors for the period from 1 March 2006 to 29 February 2012:  Mr Olavi ALA-NISSILÃ ,  Ms MÃ ¡ire GEOGHEGAN-QUINN,  Mr Lars HEIKENSTEN,  Mr Morten Louis LEVYSOHN,  Mr Karel PINXTEN,  Mr Juan RAMALLO MASSANET,  Mr VÃ ­tor Manuel da SILVA CALDEIRA,  Mr Massimo VARI. Article 2 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 23 January 2006. For the Council The President J. PRÃ LL (1) Opinions delivered on 13 December 2005 (not yet published in the Official Journal).